Dismissed and Memorandum Opinion filed September 10, 2013.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-13-00614-CR

                     BRUCE LEE TAYLOR, Appellant

                                      V.
                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 339th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1303055

                MEMORANDUM                    OPINION


      Appellant seeks to appeal the trial court’s denial of his motion for
appointment of counsel pursuant to article 11.07 of the Texas Code of Criminal
Procedure. Appellant entered a guilty plea to aggravated robbery. This court
dismissed his direct appeal because appellant pleaded guilty pursuant to a plea
bargain and had no right to appeal. Taylor v. State, No. 14-12-00802-CR; 2012
WL 4753504 (Tex. App.—Houston [14th Dist.] Oct. 4, 2012, no pet.) (not
designated for publication). We dismiss the appeal for want of jurisdiction.

      Courts of appeals have no jurisdiction over post-conviction writs of habeas
corpus in felony cases. See Tex. Code Crim. Proc. art. 11.07; Board of Pardons
and Paroles ex. rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995); In re Briscoe, 230 S.W.3d 196, 196–97 (Tex.
App.—Houston [14th Dist.] 2006, orig. proceeding); Self v. State, 122 S.W.3d 294,
295 (Tex. App.—Eastland 2003, no pet.).          To complain about any action, or
inaction, of the convicting court, the applicant may seek relief from the Court of
Criminal Appeals. See Tex. Const. art. V, § 5.

      Accordingly, we dismiss the appeal.



                                             PER CURIAM



Panel consists of Justices Brown, Christopher, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2